internal_revenue_service department of the treasury washington dc uic contact person telephone number in reference to t ep ra t3 id -03192 date nov legend taxpayer a taxpayer b date ll date date ira ira tra dear - this is in response to the letter submitted by your authorized representative on your behalf in which you ask for a series of letter rulings under sec_401 following facts and representations support your ruling requests of the internal_revenue_code the taxpayer a whose date of birth was date died on date having taxpayer a's required_beginning_date as that term is attained age used in code sec_401 was date oy page2 this is in response to the letter submitted by your authorized representative on your behalf in which you ask for a series of letter rulings under sec_401 the following facts and representations support your ruling requests of the internal_revenue_code taxpayer a whose date of birth was date died on date resident of state having attained age beginning date as that term is used in code sec_401 a c taxpayer a's required a was april at his death taxpayer a maintained three individual retirement ira holds amounts arrangements iras and transferred by taxpayer a from ira required_beginning_date taxpayer a had named taxpayer b beneficiary of his ira in his name prior to his code sec_401 as the his son ira sec_1 with respect to his ira prior to his required_beginning_date as that term is defined in code sec_401 a c taxpayer a changed his beneficiary designation to read trust x furthermore prior to his required_beginning_date taxpayer a provided a copy of trust x to company y as the beneficiary thereof the custodian of his ira taxpayer b’s date of birth was date trust x provides in relevant part is irrevocable and that taxpayer a relinquished the power to alter amend revoke or terminate it additionally taxpayer b was named the beneficiary of trust x that it trust x provides in relevant part that it additionally trust x provides that distributions to made over the joint life expectancies of taxpayers a and b_trust x also provides that after the death of taxpayer a taxpayer b receive all of the amounts distributed to trust x from ira furthermore is to is funded solely by ira it from ira are to be your authorized representative has asserted on your behalf that trust x is valid under the laws of state z taxpayer a elected to receive distributions from his ira over the joint life expectancies of taxpayer a and taxpayer b ira taxpayer a had elected the term certain method of computing his minimum required distributions recalculate his life expectancy eligible for recalculation taxpayer b’s life expectancy was not in other words taxpayer a had elected to not with respect to said during his life code sec_401 a minimum required distributions from ira were made in accordance with the minimum distribution incidental benefit mdib required distributions from his ira prior to his death during said calendar_year taxpayer a had not received his calendar_year rule for calendar years subsequent to calendar_year taxpayer c the trustee of trust x intends to receive minimum distributions required under page3 code sec_401 taxpayers a and b from ira over the remaining joint life expectancy of based on the above facts and representations you through your authorized representative request the following letter rulings that taxpayer a timely designated taxpayer b beneficiary of his ira as the that taxpayer a elected not to have his life expectancy recalculated for purposes of determining code sec_401 a required distributions from his ira that with respect to determining minimum required distributions for calendar_year from ira trust x and taxpayer b as the beneficiary thereof must calculate said required distributions in accordance with the mdib requirements and for purposes of determining code section with respect to ira a required distributions for calendar years beginning with trust x and taxpayer b as the beneficiary thereof may use the remaining joint life expectancy of taxpayers a and b designated_beneficiary thereof reduced by one for each subsequent calendar_year the with respect to your ruling requests sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of individual for whose benefit the ira trust is maintained an code sec_401 a provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee and a designated_beneficiary over the life of such employee or over the lives of sec_401 a c for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age of the code provides in relevant part that ' code sec_401 a b i provides that where distributions have begun over life expectancy cies in accordance with subparagraph a ii trust shali not constitute a qualified_trust under this section unless the a page4 plan provides that distributed to him at least as rapidly as under the method of distribution being used under subparagraph a ii if the employee dies before his entire_interest has been the remaining portion of such interest will be distributed of the date of death as sec_401 -1 of the proposed income_tax regulations question and answer d-3 provides that for purposes of calculating the distribution period for distributions that begin prior to death the designated_beneficiary will be determined as of the plan participant’s ira holder’s required_beginning_date sec_401 dollar_figure -1 of the proposed_regulations q a f-l a provides in the form of an individual_account and to be distributed over a period not extending beyond the life expectancy of that where an employee’s benefit is is the employee or the joint life and last survivor expectancy of the employee ang his designated_beneficiary the amount required to be distributed for each calendar_year beginning with the first calendar_year for which distributions are required and for each succeeding calendar_year must be at least equal to the quotient obtained by dividing the employee's benefit by the applicable life expectancy sec_1 a -1 of the proposed_regulations q a f-l d provides that the term applicable life expectancy means the life expectancy or the point and last survivor expectancy determined in accordance with e-1 through e-5 of the proposed_regulations reduced by one for each calendar_year which has elapsed since the date on which the life expectancy or joint and last survivor expectancy was calculated however pursuant to e-6 through e-8 life expectancy is recalculated the applicable life expectancy will be the life expectancy so recalculated sec_1 a -1 of the proposed_regulations q a e-6 provides in general that the life expectancy of a designated_beneficiary may be recalculated if the designated_beneficiary is the ira holder's spouse sec_1 a -1 of the proposed_regulations q a f-3a provides generally that with respect to individual_account_plans from which distributions have commenced prior to the employee's death post death distributions will comply with the at least as rapidly as under the method of gistribution being used under sec_401 a a ii distributions are made in accordance with o a f-1 rule if said sec_1_401_a_9_-1 of the proposed_regulations q a e-8 provides in that the life expectancy of a non-spouse beneficiary may not that if the life pertinent part be recaiculated expectancy of either a plan participant ira holder or his beneficiary is being recalculated the recalculated life expectancy is reduced to end of the calendar_year following the calendar_year of the ira holder’s or beneficiary’s death q a e-8 also provides in pertinent part at the sec_1 a -1 of the proposed_regulations q a d -2a provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate page5 a designated_beneficiary may not be however o a d-5 of sec_1 a l provides that beneficiaries of a_trust with respect to the trust's interest in following requirements are met an employee's benefit may be treated as designated beneficiaries if the that there is no corpus the trust is valid under state law or would be but for the fact effect it becomes irrevocable upon the death of the employee the trust is irrevocable or the trust contains language to the the beneficiaries of the trust who are peneficiaries with respect toe the trust's interest in the employee's benefit are identifiable from the trust instrument the documentation described in d-7 of this section has been provided to the plan_administrator sec_1_401_a_9_-1 of the proposed_regulations q a d-6 provides that in the case in which a_trust is named as the beneficiary of an employee all beneficiaries of the trust with respect to the trust's interest in the employee's benefit are treated as designated beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 a b iii above of the documentation described in month beginning after the employee's death are satisfied as of the date of the employee's death or if the requirements in paragraph a of this section by the end of the ninth in the case and iv of d-5 d-7 sec_1_401_a_9_-1 of the proposed_regulations q a d-7 provides in general that the plan_administrator be provided with either a list of all trust beneficiaries as gocument for the trust which is named as beneficiary of the plan as employee's date of death in general with respect to required distributions which commence after death the necessary documentation must be furnished no later than the end of the ninth month beginning after the death of the employee ira holder of the date of death or with a copy of the trust of the sec_1 a -2 of the proposed_regulations qs a sec_1 through sets down the minimum distribution incidental benefit mdib requirements applicable to qualified_retirement_plans and iras sec_1 the proposed_regulations qsa-3 provides in relevant part requirements do not apply to distributions after an employee's death that the mdib a -2 of in this case taxpayer a prior to his code sec_40l a required as the beneficiary of his ira is irrevocable and is valid under the laws of state z beginning date named his trust trust x noted above trust x the state of taxpayer a’s domicile and is entitled to all amounts distributed from ira to trust x which distributions are to be computed using the joint life expectancies of taxpayers a and b computed using the joint life expectancies of taxpayers a and b during taxpayer a’s life distributions from ira were is the beneficiary of trust x taxpayer b as modified as old page6 by the mdib requirements custodian of ira a copy of trust x was provided to company y the thus with respect to your ruling requests the service concludes as follows o f that taxpayer a timely designated taxpayer b as the beneficiary of his ira that taxpayer a elected not to have his life expectancy recalculated for purposes of determining code sec_401 required distributions from his ira that with respect to determining minimum required distributions for calendar_year from ira trust x and taxpayer b as the beneficiary thereof must calculate said required distributions in accordance with the mdib requirements found at sec_1 a -2 of the proposed_regulations and that with respect to ira a required distributions for calendar years beginning with trust x and taxpayer b as the beneficiary thereof may use the remaining joint life expectancy of taxpayers a and b designated_beneficiary thereof reduced by one for each subsequent calendar_year for purposes of determining code section the this ruling letter assumes that taxpayer a’s ira either has met or will meet the requirements of code sec_408 thereto at all times relevant this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent oehe page7 pursuant to a power_of_attorney on file in this office letter_ruling is being sent to your authorized representative a copy of this sincerely yours frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
